DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 02/19/2021 for application number 17/179,651. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-6 are presented for examination.

Priority
This application has claimed the benefit as a CON of U.S. Patent Application No. 15/607,177, filed on May 26, 2017, which is a DIV of U.S. Patent Application No. 14/020556, filed on September 6, 2013, which is a CIP of U.S. Patent Application No. 13/912,567, filed on June 7, 2013, which claims priority to PRO Applications: 61/676426, 61/676431, 61/676436, 61/676443, and 61/676452 filed July 27, 2012; 61/675268, 61/675263, 61/675258, and 61/675271 filed July 24, 2012; and 61/656619 filed June 7, 2012.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/19/2021 were filed before the mailing date of the first office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 2009/0089294 A1).

Regarding claim 1, Davis teaches a method of sharing an experience between a user and a content provider, comprising: 
receiving, using one or more computer processors, a first interaction with a user interface, wherein the user interface is configured to deliver captured media associated with a first event of the content provider [Figs. 12-13, Paras. 46, 78-79, 87, 96, 111-113, user can search, filter, and select content within the UI]; 
analyzing, using one or more computer processors, user data, wherein the user data includes data associated with the first interaction between the user and the user interface, wherein the first interaction is associated with a substantially real-time event [Paras. 52, 66, 78, 111-113, 120, the user interaction (i.e. searching and filtering) is analyzed to determine further user preference information]; 
Paras. 111-113, determine patterns in user preference information associated with each content selection]; 
responsive to determining that the at least one pattern exists associated with the user data, updating, using one or more computer processors, an experience policy associated with a user [Paras. 111-113, based on the user patterns and selections, update the user preferences profile]; 
receiving, using one or more computer processors, a second interaction with the user interface [Figs. 8-9, Paras. 111-113, 120, 126, user selects or searches for another content item]; and 
applying, using the one or more computer processors, the updated experience policy to a second event associated with the second interaction [Figs. 8-9, Paras. 111-113, 120, 126, based on the updated user preference profile (i.e. search criteria or ranking) the system displays content related to the newly ranked search preference].

Regarding claim 2, Davis teaches all of the limitations of claim 1 as described above. Davis further teaches wherein the user interface includes non-visual and visual elements [Fig. 14, Para. 60, UI displays visual (i.e. views, feedback, etc.) and non-visual (i.e. audio) elements].

Regarding claim 3, Davis teaches all of the limitations of claim 1 as described above. Davis further teaches conveying the captured media to the user based on both the privacy policy Paras. 111-113, 120, content is presented based on the user preference profile and policy profile].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2009/0089294 A1) in view of Wenocur et al. (US 2002/0194501 A1).

Regarding claim 4, Davis teaches all of the limitations of claim 1 as described above. But, Davis does not explicitly teach wherein the updated experience policy includes an audio policy, wherein the audio policy is configured to automatically select an audio configuration based on the updated experience policy.
However, Wenocur teaches wherein the updated experience policy includes an audio policy, wherein the audio policy is configured to automatically select an audio configuration based on the updated experience policy [Paras. 1293-1298, user preference and user device capabilities assist in determining the playback of streamed content on each device (i.e. experience policy)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the system for streaming content of Davis and incorporate the 
A person having ordinary skill in the art would have been motivated to modify and include the audio profile for streamed content to allow the user to listen to streamed content in a consistent manner, creating an efficient and user friendly system.

Regarding claim 5, Davis teaches all of the limitations of claim 1 as described above. But, Davis does not explicitly teach wherein the audio policy includes policies defining one or more user- preferred audio characteristics [Paras. 1297-1298, audio characteristics for the audio profile for the user and user device].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the system for streaming content of Davis and incorporate the audio profile for streamed content of Wenocur to allow the system to update streamed content associated with each user and user device.
A person having ordinary skill in the art would have been motivated to modify and include the audio profile for streamed content to allow the user to listen to streamed content in a consistent manner, creating an efficient and user friendly system.

Regarding claim 6, Davis as modified by Wenocur teaches all of the limitations of claim 5 as described above. Wenocur further teaches wherein the audio characteristics include an audio toggle, a volume of the audio feed, a clarity of the audio feed, a bass of the audio feed [Paras. 1297-1298, audio characteristics can include, stereo to mono, mono to stereo, surround sound characteristic, etc.].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the system for streaming content of Davis and incorporate the audio profile for streamed content of Wenocur to allow the system to update streamed content associated with each user and user device.
A person having ordinary skill in the art would have been motivated to modify and include the audio profile for streamed content to allow the user to listen to streamed content in a consistent manner, creating an efficient and user friendly system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179